09-4924-ag
         Sun v. Holder
                                                                                         BIA
                                                                            Gordon-Uruakpa, IJ
                                                                                A094 925 170
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of                 Appeals
 2       for the Second Circuit, held at the Daniel Patrick                 Moynihan
 3       United States Courthouse, 500 Pearl Street, in the                 City of
 4       New York, on the 29 th day of December, two thousand               ten.
 5
 6       PRESENT:
 7                JOHN M. WALKER, JR.,
 8                PETER W. HALL,
 9                DENNY CHIN,
10                     Circuit Judges.
11       _______________________________________
12
13       SHUTIAN SUN,
14                Petitioner,
15
16                       v.                                     09-4924-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., U.S. ATTORNEY
19       GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               Gerald Karikari, New York, New York.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General; John C. Cunningham, Senior
27                                     Litigation Counsel; Briena L.
28                                     Strippoli, Trial Attorney, Office of
29                                     Immigration Litigation, U.S.
30                                     Department of Justice, Washington
31                                     D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5        Petitioner Shu Tian Sun, a native and citizen of the

6    People’s Republic of China, seeks review of the October 26,

7    2009, order of the BIA affirming the May 29, 2008, decision

8    of Immigration Judge (“IJ”) Vivienne Gordon-Uruakpa denying

9    his application for asylum, withholding of removal, and

10   relief under the Convention Against Torture (“CAT”).    In re

11   Shutian Sun, No. A094 925 170 (B.I.A. Oct. 26, 2009), aff’g

12   No. A094 925 170 (Immig. Ct. N.Y. City May 29, 2008).     We

13   assume the parties’ familiarity with the underlying facts

14   and procedural history in this case.

15       Under the circumstances of this case, we review the

16   IJ’s decision as supplemented by the BIA. See Yun-Zui Guan

17   v. Gonzales, 432 F.3d 391, 394 (2d Cir. 2005).   The

18   applicable standards of review are well-established.    See 8

19   U.S.C. § 1252(b)(4)(B); Corovic v. Mukasey, 519 F.3d 90, 95

20   (2d Cir. 2008); Ramsameachire v. Ashcroft, 357 F.3d 169,

21   178-79 (2d Cir. 2004).




                                  2
1        The agency’s adverse credibility determination is based

2    on substantial evidence given the omissions in Sun’s

3    statements during his Border Patrol and credible fear

4    interviews.   See Ming Zhang v. Holder, 585 F.3d 715, 725 (2d

5    Cir. 2009); Ramsameachire, 357 F.3d at 180-81.      Contrary to

6    Sun’s contention on appeal, it was not unreasonable for the

7    IJ to rely on omissions in his Border Patrol and credible

8    fear interviews, as the record shows that those interviews

9    and the statements made therein are sufficiently reliable.

10   The answers given during both interviews were recorded in

11   typed documents, interviewers questioned Sun about his

12   claimed fear of persecution and any harm he had suffered in

13   China, and a Mandarin interpreter was provided.      We have

14   held that reliance on interviews similar to Sun’s is

15   reasonable.   See Ming Zhang, 585 F.3d at 724-25;

16   Ramsameachire, 357 F.3d at 180-81.

17       Because the interviews were sufficiently reliable, the

18   agency did not err in relying on inconsistencies between

19   statements made during those interviews and Sun’s subsequent

20   asylum application and merits hearing testimony.      As the IJ

21   pointed out, Sun claimed in his application and at his

22   hearing that he fled China on account of his involvement


                                   3
1    with Falun Gong, but he did not mention any Falun Gong

2    involvement during his Border Patrol interview.   Sun also

3    alleged in his application and hearing that he was arrested

4    and beaten for supporting Falun Gong, but he failed to

5    mention those facts during either of the initial interviews,

6    instead stating only that a friend of his was arrested and

7    beaten.   See 8 U.S.C. § 1158(b)(1)(B)(iii) (listing “the

8    consistency between the applicant’s . . . written and oral

9    statements” as a factor in the IJ’s credibility finding);

10   Xiu Xia Lin v. Mukasey,   534 F.3d 162, 167 (2d Cir. 2008)

11   (same).   Further, the agency’s decision not to give weight

12   to the two letters Sun submitted as corroborating evidence

13   was reasonable.   As distinguished from the decision of

14   whether to consider evidence at all, the weight afforded to

15   the applicant’s evidence in immigration proceedings lies

16   largely within the discretion of the IJ.   See Xiao Ji Chen

17   v. U.S. Dep’t of Justice, 471 F.3d 315, 342 (2d Cir. 2006).

18       To the extent Sun claims a well-founded fear of

19   persecution based on his stated practice of Falun Gong in

20   the United States, Sun did not sufficiently challenge the

21   agency’s denial of this claim in his brief to this court.

22   Sun only asserted that he practiced Falun Gong in the United


                                   4
1    States, without raising any arguments against the agency’s

2    finding that he failed to present sufficient credible

3    evidence of such practice.     See Yueqing Zhang v. Gonzales,

4    426 F.3d 540, 541 n.1, 545 n.7 (2d Cir. 2005).     Finally, we

5    lack jurisdiction to consider Sun’s CAT claim as he did not

6    raise it before the BIA.     See Karaj v. Gonzales, 462 F.3d
7    113, 119 (2d Cir. 2006).

8        For the foregoing reasons, the petition for review is

9    DENIED.   As we have completed our review, any stay of

10   removal that the Court previously granted in this petition

11   is VACATED, and any pending motion for a stay of removal in

12   this petition is DISMISSED as moot.     Any pending request for

13   oral argument in this petition is DENIED in accordance with

14   Federal Rule of Appellate Procedure 34(a)(2), and Second

15   Circuit Local Rule 34.1(b).

16                                 FOR THE COURT:
17                                 Catherine O’Hagan Wolfe, Clerk
18




                                     5